ON REHEARING.
This controversy grows out of the operation of certain ferries by the Washington Navigation Company, in Pierce county. The case was heard originally by the court En Banc, and an opinion upon that hearing was filed on November 14, 1935, 184 Wash. 414,51 P.2d 407.
After the opinion was filed, the Washington Navigation Company, the holder of certificates of public convenience and necessity issued pursuant to chapter 248, Laws of 1927, p. 382, Rem. Rev. Stat., §§ 10361-1, 10361-2, filed a schedule of rates, fares and charges with the department of public service of the state, to become effective *Page 696 
January 20, 1936, on and over these ferry routes. Thereafter, on December 31, 1935, the case of State ex rel. Scofield v.Schaaf, was instituted to prohibit and enjoin the department of public service from exercising jurisdiction over the ferries in question. Upon the hearing of that cause En Banc, an opinion was filed March 3, 1936, 185 Wash. 354, 54 P.2d 1014, denying a writ of prohibition for the reason that the act of 1927, above referred to, gave to the department of public service of the state regulatory power and authority over the ferry routes in question, and a final judgment to that effect was entered on April 3, 1936.
In the meantime, upon petition therefor, a rehearing has been had in the present case, and upon further consideration it is decided that all of that portion of our former opinion in this case inconsistent with the opinion in State ex rel. Scofield v.Schaaf, supra, be and the same is hereby overruled, and that we adhere to the rest of the former opinion in the present case, including the stating of the account between the parties to the action.
MILLARD, C.J., MAIN, TOLMAN, BLAKE, and BEALS, JJ., concur.